UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Plaintiffs,
-against-
WEBER,

Defendant.

GEORGE B. DANIELS, United States District Judge:

2 gwen.

SRR IS rea a

Pisce lp

‘He
-—ra ay Uy. 8 ee ee
EAP OLIGENT

cLECTRONICAL i ¥ eH RE
EOC #

enone

 

jE 98 FILED: WAN U7 2000"

 

 

 

ORDER
18 Civ. 12112 (GBD)

The status conference currently scheduled for February 11, 2020 at 9:45 a.m. is canceled.

This Court will hear oral argument on Defendant’s motion for summary judgment, (ECF No. 82),

on February 11, 2020 at 10:30 a.m.

Dated: New York, New York SO ORDERED.

January 6, 2020

Vpige B Darl

 

YOR

B. DANIELS
ates District Judge

 

 

 
